Case 1:19-cv-00401-DKW-RT Document 39 Filed 05/26/20 Page 1 of 4                          PageID #: 227




                        IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF HAWAI‘I

     OSIRIS C. TERRY,                                      Case No. 19-cv-00401-DKW-RT

                    Plaintiff,                             ORDER DISMISSING CASE1

            vs.

     DON QUIJOTE,

                    Defendant.



           On April 23, 2020, the Court granted Defendant Don Quijote’s motion to

 dismiss for lack of subject-matter jurisdiction and dismissed pro se Plaintiff Osiris

 Terry’s civil complaint with leave to amend. Dkt. No. 37. The Court granted Terry

 until May 22, 2020 to file an amended complaint, setting forth a “colorable” federal

 claim to support federal question jurisdiction under 28 U.S.C. Section 1331.

 Because Terry has failed to file an amended complaint as of the date of this Order,

 this action is DISMISSED WITHOUT PREJUDICE.

           Courts have the authority to dismiss actions for failure to prosecute or for

 failure to comply with court orders. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th

 Cir. 2002); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992); Henderson




 1
     Pursuant to Local Rule 7.1(c), the Court finds this matter suitable for disposition without a
     hearing.
Case 1:19-cv-00401-DKW-RT Document 39 Filed 05/26/20 Page 2 of 4             PageID #: 228




 v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986). Before dismissing such an action,

 a court should weigh: “(1) the public’s interest in expeditious resolution of litigation;

 (2) the court’s need to manage its docket; (3) the risk of prejudice to

 defendants/respondents; (4) the availability of less drastic alternatives; and (5) the

 public policy favoring disposition of cases on their merits.” Pagtalunan, 291 F.3d

 at 642 (citing Ferdik, 963 F.2d at 1260–61). Upon careful consideration of these

 factors, the Court concludes that dismissal without prejudice is warranted under the

 circumstances.

       First, Terry’s failure to comply with the April 23, 2020 Order hinders

 resolution of this case on the merits, and, thus, the public’s interest in expeditious

 resolution of litigation. As such, this factor favors dismissal. See Yourish v.

 California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (“The public’s interest in

 expeditious resolution of litigation always favors dismissal.”).

       Second, Terry’s failure to comply with the April 23, 2020 Order impedes this

 Court’s ability to manage its docket. This Court cannot manage its docket if

 litigants, like Terry, fail to timely comply with the Court’s instructions and orders.

 As such, this factor favors dismissal.

       Third, the risk of prejudice to a defendant is related to a plaintiff’s reason for

 failure to prosecute an action. See Pagtalunan, 291 F.3d at 642 (citing Yourish, 191


                                             2
Case 1:19-cv-00401-DKW-RT Document 39 Filed 05/26/20 Page 3 of 4           PageID #: 229




 F.3d at 991). Here, Terry has offered no explanation for his failure to comply with

 the April 23, 2020 Order. When a party offers a poor excuse (or, in this case, no

 excuse) for failing to comply with a court’s order, the prejudice to the opposing party

 is sufficient to favor dismissal. See Yourish, 191 F.3d at 991–92. As a result, this

 factor favors dismissal.

       Fourth, the Court attempted to avoid a less drastic alternative to dismissing

 this case when it provided Terry with an opportunity to amend his Complaint and

 guidance on how to do so. Despite the Court warning Terry that failure to file an

 amended complaint within the time allowed may result in dismissal of this action

 without prejudice, Terry has not availed himself of this opportunity, and, thus, the

 Court must dismiss this action. The Court cannot allow a complaint that does not

 support subject-matter jurisdiction to proceed. See Fed.R.Civ.P. 12(h)(3)(“If the

 court determines at any time that it lacks subject-matter jurisdiction, the court must

 dismiss the action.”). As a result, this factor favors dismissal. See Ferdik, 963 F.2d

 at 1262 (explaining that less drastic alternatives were considered when the district

 court warned the plaintiff that failure to comply would result in dismissal).

       Finally, because public policy favors the disposition of cases on their merits,

 this factor weighs against dismissal. Pagtalunan, 291 F.3d at 643.




                                            3
Case 1:19-cv-00401-DKW-RT Document 39 Filed 05/26/20 Page 4 of 4             PageID #: 230




       In summary, with four of the five factors favoring dismissal, this case is

 DISMISSED WITHOUT PREJUDICE for failure to comply with the April 23, 2020

 Order and failure to prosecute. See Malone v. U.S. Postal Serv., 833 F.2d 128, 133

 n.2 (9th Cir. 1987) (concluding that, when the other factors favor dismissal, they are

 not outweighed by the public policy in favor of resolving a case on the merits); see

 also Mo. ex rel. Koster v. Harris, 847 F.3d 646, 656 (9th Cir. 2017) (explaining that

 a “dismissal for lack of subject matter jurisdiction is without prejudice . . . so that a

 plaintiff may reassert his claims in a competent court.” (citations and internal

 quotation marks omitted)).

       The Clerk of Court is DIRECTED to close this case.

       IT IS SO ORDERED.

              DATED: May 26, 2020 at Honolulu, Hawai’i.




 Osiris C. Terry v. Don Quijote; Civil No. 19-00401-DKW-RT; ORDER
 DISMISSING CASE




                                             4
